Soule, J.
The plaintiff insists that he complied with the statute, which makes it a condition precedent to the maintenance of an action against a town to recover compensation for injury sustained from a defect in a highway, that the person injured shall, within thirty days thereafter, give notice to the town of the time, place and cause of the injury. St. 1877, c. 234.
He did not comply with the statute requirement by sending his first note to Leonard, the chairmap of the selectmen of the defendant. As the distance between the two points on the highway named in that note is half a mile, it was not a notice of the *204place; Larkin v. Boston, 128 Mass. 521; and the note contained no statement of any kind as to the cause of the injury, that phrase in the statute meaning the defect which caused the accident. Taylor v. Woburn, 130 Mass. 494. The second note to Leonard is equally defective as a notice. It says nothing to indicate where the accident occurred with any more definiteness than •the first note stated it, and is absolutely silent as to the cause.
The conversation with Howard, another of the selectmen, was not a notice. It did not name the time, nor say anything about the time when the accident occurred; it was equally indefinite with the notes to Leonard, as to the place; and contained nothing as to the cause.
The communication to Howard cannot be tacked to the notes to Leonard for the purpose of making a notice out of the combination, even if, together, they contained enough to amount to notice, because they were made to different persons, and each being insufficient to affect the rights of the defendant town, there was no obligation on the part of the person receiving the communication to make it known to his associates, or to regard it as of any moment whatever. The case is very different in this respect from Harris v. Newbury, 128 Mass. 321.

Exceptions overruled.